Exhibit 10.4
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”), effective as of January 24, 2008
(such date, the “Effective Date”), between DEBT RESOLVE, INC., a Delaware
corporation (the “Company”), and DAVID M. RAINEY (the “Executive”).
 
W I T N E S S E T H :
 
WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set forth; and
 
WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;
 
NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:
 
1.  
APPOINTMENT AND TERM

 
Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period of one (1) year commencing
on May 1, 2007 (the “Commencement Date”). At the end of such initial Term, this
Agreement shall be extended automatically for successive one (1) year Terms of
employment, unless either the Company or the Executive notifies the other party
in writing at least ninety (90) days prior to the end of the incumbent Term of
any intention not to renew this Agreement, in which case (A) this Agreement will
terminate at the end of such incumbent Term and (B) Section 7(h) hereof shall
apply.  All references herein to the “Term” shall refer to both such initial
Term and any successive Terms.  The date upon which the Term of this Agreement
expires shall be referred to herein as the “Expiration Date”. The Executive
shall serve as President, Chief Financial Officer, Treasurer and Secretary of
the Company and shall report directly to the Company’s Chairman, James
Burchetta.
 
 
1

--------------------------------------------------------------------------------

 
 
2.  
DUTIES

 
(a)          During the term of this Agreement, the Executive shall, unless
prevented by incapacity, devote substantially all of his business time,
attention and ability to the discharge of his duties hereunder and to the
faithful and diligent performance of such duties and the exercise of such powers
as may be assigned to or vested in him by the Board of Directors of the Company
(the “Board”), the Chief Executive Officer of the Company, and the Chairman of
the Company, such duties to be consistent with his position.  The Executive
shall obey the lawful and reasonable directions of the Board, the Company’s
Chairman or Chief Executive Officer consistent with his position, and shall use
his diligent business efforts to promote the interests of the Company and to
maintain and promote the reputation thereof.
 
(b)          The Executive shall not, during his term of employment (except as a
representative of the Company or with the prior written consent of the Chief
Executive Officer), be directly or indirectly engaged or concerned or interested
in any other business or commercial activity, except through ownership of an
interest of not more than five percent (5%) in any entity that does not compete
with the Company.
 
(c)          Notwithstanding the foregoing provisions, the Executive shall be
entitled to serve in various leadership capacities in civic, charitable and
professional organizations.  The Executive recognizes that his primary and
paramount responsibility is to the Company.
 
(d)          The Executive shall be based in the White Plains, New York area,
except for reasonable required travel on the Company’s business.
 
 
2

--------------------------------------------------------------------------------

 
 
3.  
REMUNERATION

 
(a)          Base Salary. As compensation for his services pursuant hereto, the
Executive shall be paid a base salary during his employment hereunder at the
salary of $200,000 per year. This amount shall be subject to all applicable
withholding and other taxes and shall be payable in equal periodic installments
in accordance with the usual payroll practices of the Company.  The Chief
Executive Officer, the Chairman and the Compensation Committee of the Board of
the Company, shall review the compensation of the Executive annually, and in
their sole discretion, may from time to time authorize increases in the base
salary of the Executive.
 
(b)          Annual Bonus.  The Executive shall be eligible to receive, at the
discretion of the Chief Executive Officer, the Chairman and Compensation
Committee of the Board, a bonus (the “Annual Bonus”). The Annual Bonus will be
computed based on a formula which will take into consideration the performance
of the Company, the performance goals of the Executive and the discretion of the
Chief Executive Officer, the Chairman and the Compensation Committee of the
Board.  The target bonus percentage will be a percentage of Executive’s base
compensation annexed to this Agreement as Exhibit A.  As per Exhibit A, the
Executive will be eligible to receive up to fifty (50%) of his base salary for a
full calendar year, as prorated for the first year based on the Executive’s
actual date of hire.  The Executive shall receive a minimum bonus during the
first year of the Agreement of $25,000, provided that Executive meets a
competent level of performance.   To the extent that the Chief Executive
Officer, the Chairman, the Executive and the Compensation Committee of the Board
determine performance goals for a year, the Annual Bonus shall be based upon the
achievement of those performance goals, which shall be annexed to this Agreement
as Exhibit A.  To the extent that no performance goals are established for a
year, the Chief Executive Officer, the Chairman and the Compensation Committee
of the Board shall determine Executive’s Annual Bonus, in its discretion, based
on Executive’s performance for the year in question.  The Chief Executive
Officer, the Chairman and the Compensation Committee of the Board will determine
any applicable Annual Bonus of the Executive on or before the last date of the
fiscal quarter next following the end of the Company’s financial year.  In this
regard, the Chief Executive Officer, the Chairman and the Compensation Committee
of the Board may, in its discretion, award all or a portion of the Annual Bonus
to the Executive, scaled to the achievement of the performance goals for that
particular period if the performance goals for the year have not been fully
achieved.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)          Stock Options. The Executive shall be granted stock options (the
“Stock Options”), which entitle him to purchase 75,000 shares of common stock,
par value $.001 per share, of the Company at an exercise price per share equal
to the closing price of the Common Stock on the American Stock Exchange on the
Effective Date which options shall vest, (1) as to 33% of the Stock Options, on
the first anniversary of the Effective Date, (2) as to 33% of the Stock Options,
on the second anniversary of the Effective Date, and (3) as to 34% of the Stock
Options, on the third anniversary of the Effective Date; and in each case
pursuant to a customary stock option agreement which the Executive and the
Company shall enter into within five (5) days after the execution of this
Agreement.  The Stock Options shall have a cashless exercise feature.  Except as
otherwise expressly provided in this Agreement, the Stock Options will expire
seven years after they are granted.
 
(d)          Except as provided above, and in Sections 4, 6, 7 and 15(g) hereof,
the Executive shall not be entitled to receive any additional compensation,
remuneration or other payments from the Company.
 
4.  
HEALTH INSURANCE AND OTHER FRINGE BENEFITS.

 
In addition to the compensation specified in Section 3, the Executive shall be
entitled to participate in, at Company expense, regular employee fringe benefit
programs to the extent such programs are offered by the Company to its executive
employees, including, but not limited to health, dental and vision, in effect
prior to the Commencement Date, and any programs developed after the
Commencement Date.
 
5.  
VACATION

 
The Executive shall be entitled to four (4) weeks vacation (in addition to the
usual national holidays) during each calendar year during which he serves
hereunder.  Such vacation shall be taken at such time or times as reasonably
requested by the Executive.  Vacation not taken during a calendar year may not
be carried forward.
 
 
4

--------------------------------------------------------------------------------

 
 
6.  
REIMBURSEMENT FOR EXPENSES

 
The Executive shall be reimbursed for reasonable and necessary documented
business expenses incurred in connection with the business of the Company in
accordance with normal practices and policies established by the Company.
 
7.  
TERMINATION

 
(a)          This Agreement shall terminate in accordance with the terms of
Section 7(b) hereof; provided, however, that such termination shall not affect
the obligations of the Executive pursuant to the terms of Sections 8 and 9
hereof.
 
(b)          This Agreement shall terminate on the Expiration Date; or as
follows:
 
(i)          Upon the written notice to the Executive by the Company at any
time, because of (v) the willful and material malfeasance, dishonesty or
habitual drug or alcohol abuse by the Executive materially and demonstrably
related to or materially and demonstrably affecting the performance of his
duties; (w) the Executive’s continuing and intentional breach, non-performance
or non-observance of any of the material terms or provisions of this Agreement,
but only after notice by the Company of such breach, nonperformance or
nonobservance and the failure of the Executive to cure such default within
thirty (30) days after the Company’s delivery of such notice; (x) upon the
Executive’s conviction of a felony, any crime involving moral turpitude
(including, without limitation, sexual harassment) related to or affecting the
performance of his duties or any act of fraud, embezzlement, theft or willful
breach of fiduciary duty against the Company (clauses (v)-(x), collectively
referred to as “Cause”) .
 
(ii)          In the event the Executive, by reason of physical or mental
disability, shall be unable to perform the services required of him hereunder
with or without reasonable accommodation for a period of more than 90
consecutive days, or for more than a total of 120 non-consecutive days in the
aggregate during any period of twelve (12) consecutive calendar months, on the
91st consecutive day, or the 121st day, as the case may be.  The Executive
agrees, in the event of any dispute under this Section 7(b)(ii), and after
written notice by the Board, to submit to a physical examination by a licensed
physician practicing in the metropolitan New York and/or Westchester County, New
York area selected by the Board.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)         In the event the Executive dies while employed pursuant hereto, on
the last day of the month in which his death occurs.
 
(iv)        Upon sixty (60) days’ written notice by the Executive to the
Company, in the event that the Company (A) shall not comply with any material
provision of this Agreement and shall not have cured any such failure within
thirty (30) days after written notice of such noncompliance has been given by
the Executive to the Company, or (B) shall assign to the Executive any duties
that are materially inconsistent with his status or that materially diminish his
duties hereunder.
 
(c)          Termination by Company for Cause/Termination by Executive without
Cause.  If this Agreement is terminated by the Company pursuant to Section
7(b)(i), then, other than as set forth in this Agreement, the Company will have
no further liability to the Executive after the date of termination including,
without limitation, the compensation and benefits described herein.  In the case
of termination by the Company pursuant to Section 7(b)(i), all Stock Options
that have not then vested shall be immediately forfeited.  From and after the
date of such termination, Executive shall continue to be subject to the terms of
Section 8 and Section 9 hereof.
 
(d)         Termination due to Disability. In the case of termination pursuant
to Section 7(b)(ii), the Executive will receive his then current salary until
such time (but not more than 180 days after such termination for disability) as
payments begin under any long term disability insurance plan of the Executive,
if any.
 
(e)          Termination due to Death of Executive. In the case of termination
pursuant to Section 7(b)(iii), the Executive will receive his salary to the date
of termination.
 
(f)          Constructive Termination or Termination without Cause.  In the case
of  termination pursuant to Section 7(b)(iv),  the Executive will receive from
the Company (i) one year’s Base Salary, (ii) if applicable, any Annual Bonus
that has been awarded to Executive pursuant to Section 3(b) hereof but has not
yet been paid to Executive, (iii) the right to exercise all Stock Options that
have vested, effective as of the date of the termination up to their respective
dates of expiration, and (iv) the right to receive medical benefits directly or
as COBRA payments (in either instance, at the Company’s cost and as required by
applicable law) for a period of twelve months, if termination occurs after the
first full year of employment.  The Executive shall be bound by the terms of
Section 8 and Section 9 for a period of one year from the date of termination.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)          Change of Control.  If there is a Change of Control (as defined
below), and subsequent thereto the Executive’s employment with the Company
terminates at any time for any reason after such Change of Control, at the
option of the Company or the Executive,  for reasons other than as provided in
Section 7(b)(i), then the Executive shall receive (i) two years Base Salary,
(ii) full vesting of all outstanding Stock Options and the right to exercise all
Stock Options that have been granted (all of which Stock Options shall
automatically become vested), effective as of the date of the termination until
their expiration date, (iii) if applicable, any Annual Bonus that has been
awarded to Executive pursuant to Section 3(b) hereof but has not yet been paid
to Executive and (iv) the right to receive medical benefits directly or as COBRA
payments (in either instance, at the Company’s cost and as required by
applicable law) for a period of two years. The payments provided for in this
paragraph are subject to Executive’s compliance with the terms of Section 8 and
Section 9 of this Agreement.   A Change of Control shall be deemed to have
occurred at such time as any person, other than the Company or any of its
affiliates on the date hereof, purchases the “beneficial ownership” (as defined
in Rule 13d 3 under the Securities Exchange Act of 1934), directly or
indirectly, of 50% or more of the combined voting power of voting securities
then ordinarily having the right to vote for directors of the Company.
 
(h)          Non-Renewal.  In the event that, at least ninety (90) days prior to
the end of the Term of this Agreement, the Company notifies the Executive in
writing of the Company’s intention not to renew this Agreement, then (A) the
Executive will receive from the Company twelve months’ Base Salary following the
Term of this Agreement plus full medical benefits and (B) the terms of Section 9
hereof shall only apply to the Executive during the twelve months following the
Term during which the Executive is being paid his Base Salary.
 
8.  
CONFIDENTIAL INFORMATION

 
(a)          The Executive covenants and agrees that he will not at any time
during the continuance of this Agreement or at any time thereafter (i) print,
publish, divulge or communicate to any person, firm, corporation or other
business organization (except in connection with the Executive’s employment
hereunder) or use for his own account any proprietary secret or confidential
information relating to the business of the Company (including, without
limitation, information relating to any customers, suppliers, employees,
products, services, formulae, technology, know-how, trade secrets or the like,
financial information or plans) or any proprietary secret or confidential
information relating to the affairs, dealings, projects and concerns of the
Company, both past and planned (the “Confidential Information”), which the
Executive has received or obtained or may receive or obtain during the course of
his employment with the Company (whether or not developed, devised or otherwise
created in whole or in part by the efforts of the Executive), or (ii) take with
him, upon termination of his employment hereunder, any information in paper or
document form or on any computer-readable media relating to the foregoing.  The
term “Confidential Information” does not include information which is or becomes
generally available to the public other than as a result of disclosure by the
Executive or which is generally known in the consumer debt collection
business.  The Executive further covenants and agrees that he shall retain the
Confidential Information received or obtained during such service in trust for
the sole benefit of the Company or its successors and assigns.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)          The term Confidential Information as defined in Section 8(a) hereof
shall include information obtained by the Company from any third party under an
agreement including restrictions on disclosure known to the Executive.
 
(c)          In the event that the Executive is requested pursuant to subpoena
or other legal process to disclose any of the Confidential Information, the
Executive will provide the Company with prompt written notice so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with Section 8 of this Agreement.  In the event that such protective
order or other remedy is not obtained or that the Company waives compliance with
the provisions of Section 8 of this Agreement, the Executive will furnish only
that portion of the Confidential Information which is legally required.
 
9.  
RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION

 
(a)          The Executive shall not, anywhere within the United States or in
any other country or jurisdiction in which the Company may operate, or may
contemplate operating in, during his full term of employment under Sections 1
and 7(d) hereof and for a period of one (1) year thereafter (other than as set
forth in Section 7(h) hereof), notwithstanding any earlier termination pursuant
to Section 7(b) hereof, without the prior written consent of the Company,
directly or indirectly, and whether as principal, agent, officer, director,
partner, employee, consultant, broker, dealer or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, carry on, or be engaged, have an interest in or take part in, or
render services to any person, firm, corporation or other business organization
(other than the Company) primarily engaged in a business which is competitive
with the Business of the Company.  The term “Business of the Company” shall mean
the business of an accounts receivable management company or any internet-based
collections business, or any other material business in which the Company may be
engaged, or may contemplate engaging in, during the term of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)          The Executive shall not, for a period of one (1) year after
termination of his employment hereunder (other than as set forth in Section 7(h)
hereof), either on his own behalf or on behalf of any other person, firm,
corporation or other business organization, endeavor to entice away from the
Company any person who is currently employed by the Company or has worked for
the Company during the last 60 days of Executive’s employment with the Company..
 
(c)          The Executive shall not, for a period of one (1) year after
termination of his employment hereunder (other than as set forth in Section 7(h)
hereof), either on his own behalf or on behalf of any other person, firm,
corporation or other business organization, solicit or direct others to solicit,
any of the Company’s customers or prospective customers (including, but not
limited to, those customers or prospective customers with whom the Executive had
a business relationship during his term of employment) for any purpose or for
any activity which is competitive with all or part of the Business of the
Company.
 
(d)          It is understood by and between the parties hereto that the
foregoing covenants by the Executive set forth in this Section 9 are essential
elements of this Agreement and that, but for the agreement of the Executive to
comply with such covenants, the Company would not have entered into this
Agreement.  It is recognized by the Executive that the Company currently
operates in, and may continue to expand its operations throughout, the
geographical territories referred to in Section 9(a) above.  The Company and the
Executive have independently consulted with their respective counsel and have
been advised in all respects concerning the reasonableness and propriety of such
covenants.
 
10.  
REMEDIES

 
(a)          Without intending to limit the remedies available to the Company,
it is mutually understood and agreed that the Executive’s services are of a
special, unique, unusual, extraordinary and intellectual character giving them a
peculiar value, the loss of which may not be reasonably or adequately
compensated in damages in an action at law, and, therefore, in the event of any
material breach by the Executive that continues after any applicable cure
period, the Company shall be entitled to equitable relief by way of injunction
or otherwise.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)          The covenants of each of Sections 8 and 9 hereof shall be construed
as independent of any other provisions contained in this Agreement and shall be
enforceable as aforesaid notwithstanding the existence of any claim or cause of
action of the Executive against the Company, whether based on this Agreement or
otherwise.  In the event that any of the provisions of Sections 8 or 9 hereof
should ever be adjudicated to exceed the time, geographic, product/service or
other limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in any such jurisdiction to the maximum
time, geographic, product/service or other limitations permitted by applicable
law.
 
11.  
COMPLIANCE WITH OTHER AGREEMENTS

 
The Executive represents and warrants to the Company that the execution of this
Agreement by him and his performance of his obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.
 
12.  
WAIVERS

 
The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
13.  
BINDING EFFECT; BENEFITS

 
This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
representatives, including any corporation or other business organization with
which the Company may merge or consolidate or sell all or substantially all of
its assets.  Insofar as the Executive is concerned, this contract, being
personal, cannot be assigned.
 
 
10

--------------------------------------------------------------------------------

 
 
14.  
NOTICES

 
All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his or its
address set forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:
 
(a)   If to the Executive, to him at:
 
David Rainey
61 Horseshoe Hill Road
Pound Ridge, New York  10576
 
and


(b)   If to the Company, to it at:
 
Debt Resolve, Inc.
707 Westchester Avenue, Suite L7
White Plains, New York  10604
Attention: General Counsel


with a copy to:


Greenberg Traurig, LLP
200 Park Avenue, 15th Floor
New York, New York  10166
Attention:  Spencer G. Feldman, Esq.
 
 
11

--------------------------------------------------------------------------------

 


15.  
MISCELLANEOUS

 
(a)          This Agreement contains the entire agreement between the parties
hereto and supersedes all prior agreements and understandings, oral or written,
between the parties hereto with respect to the subject matter hereof.  This
Agreement may not be changed, modified, or terminated except upon written
amendment approved by the Board and executed by a duly authorized officer of the
Company and the Executive.
 
(b)          The Executive acknowledges that from time to time, the Company may
establish, maintain and distribute employee manuals of handbooks or personnel
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to personnel policies and procedures.  Such
manuals, handbooks and statements are intended only for general guidance.  No
policies, procedures or statements of any nature by or on behalf of the Company
(whether written or oral, and whether or not contained in any employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement or to create express or implied
obligations of any nature to the Executive.
 
(c)          This Agreement may be executed in counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.
 
(d)          All questions pertaining to the validity, construction, execution
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of law principles.
 
(e)          Any controversy or claim arising from, out of or relating to this
Agreement, or the breach hereof (other than controversies or claims arising
from, out of or relating to the provisions in Sections 8, 9 and 10), shall be
determined by final and binding arbitration in Westchester County, New York, in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association, by a panel of not less than three (3) arbitrators
appointed by the American Arbitration Association.  The decision of the
arbitrators may be entered and enforced in any court of competent jurisdiction
by either the Company or the Executive.
 
The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:
 



 
For the Company
 
Executive
 



 
12

--------------------------------------------------------------------------------

 
 
(f)          If any provision of this Agreement is held to be illegal, invalid,
or unenforceable under present or future laws, such provision shall be
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid, or unenforceable provision, there shall be
added automatically as a part of this Agreement a provision as similar in terms
to such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid, and enforceable.
 
(g)          Indemnification.  The Company hereby agrees to indemnify the
Executive pursuant to this Agreement to the fullest extent permitted by
applicable law from and against any and all liability, costs and expenses
(including reasonable attorneys' fees) that may be incurred by the Executive (i)
as a result of Executive's rendering of consulting services (in the capacity of
an independent contractor) to the Company for the period commencing on April 16,
2007 and ending on the Commencement Date, other than any such liability which
arises as a direct result of the material and demonstrable willful misconduct or
gross negligence of the Executive, and (ii) as a  result of Executive’s
rendering of his duties hereunder, in accordance with the certificate of
incorporation of the Company.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 

 
DEBT RESOLVE, INC.
         
 
By:
      Name:  James D. Burchetta     Title:
Chairman and CEO
                   
EXECUTIVE
              David M. Rainey  

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO THE EMPLOYMENT AGREEMENT,
DATED JANUARY 24, 2008, BETWEEN
DEBT RESOLVE, INC. AND DAVID M. RAINEY
 
 
 
Performance Goals: 2008




List/Identify key performance goals below:
 
 
14

--------------------------------------------------------------------------------